Citation Nr: 0607785	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  04-33 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to an extension of the veteran's basic 10-year 
period of eligibility for receiving educational assistance 
benefits under the provisions of Chapter 30, Title 38, United 
States Code, (Montgomery GI Bill), beyond the adjusted 
delimiting date of December 21, 1999.  




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION

The veteran served on active duty in the United States Air 
Force from February 12, 1974 to August 8, 1976, and in the 
United States Navy from June 29, 1979 to June 16, 1992.  The 
veteran subsequently had service in the Air National Guard 
including a period of active duty for training from March 12, 
1996 to March 15, 1997.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  The veteran served on active duty from February 12, 1974 
to August 8, 1976, and from June 29, 1979 to June 16, 1992.  

2.  Ten years from the date of the veteran's discharge from 
his last period of active service was June 16, 2002; June 16, 
2002 would have been his delimiting date if he was 
continuously on active duty between January 1, 1977, and June 
30, 1985.

3.  The RO reduced the veteran's delimiting date by the 
number of days he was not on active duty between January 1, 
1977, and June 30, 1985.

4.  The computed delimiting date is December 21, 1999.

5.  The veteran was not prevented from initiating or 
completing the chosen program of education within the 
otherwise applicable eligibility period because of a physical 
or mental disability that did not result from the veteran's 
willful misconduct.





CONCLUSION OF LAW

The veteran's delimiting date for Chapter 30, Title 38, 
United States Code, educational assistance benefits was 
properly adjusted to December 21, 1999.  38 U.S.C.A. §§ 3031, 
3033 (West 2002 & Supp. 2005); 38 C.F.R. §§ 21.7050, 21.7051, 
21.7142 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the VCAA.  There are some claims to which VCAA 
does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  It has been held not to apply to claims based on 
allegations that VA decisions were clearly and unmistakably 
erroneous.  Id.  It has been held not to apply to claims that 
turned on statutory interpretation.  Smith v. Gober, 14 Vet. 
App. 227, 231-2 (2000).  In another class of cases, remand of 
claims pursuant to VCAA is not required because evidentiary 
development has been completed.  Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  See Soyini.

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).

The Board first notes that this issue turns on statutory 
interpretation.  See Smith, supra.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  Further, there is no evidentiary development to be 
undertaken.  The pertinent service date information is of 
record.  As such, no further action is required pursuant to 
the VCAA.  

The veteran served on active duty from February 12, 1974 to 
August 8, 1976, and from June 29, 1979 to June 16, 1992.  
Thus, the veteran had a break in service between August 8, 
1976 and June 29, 1979.  He had a break of 909 days.  

In general, an individual may be entitled to educational 
assistance under Chapter 30 if he first entered on active 
duty as a member of the Armed Forces after June 30, 1985, or 
he was eligible for educational assistance allowance under 
Chapter 34 as of December 31, 1989.  38 U.S.C.A. § 
3011(a)(1); 38 C.F.R. § 21.7040.  In this case, the evidence 
of record indicates that the veteran first entered active 
duty in February 1974, therefore, he did not qualify for 
Chapter 30 educational benefits under 38 U.S.C.A. § 
3011(a)(1)(A).  Pursuant to 38 U.S.C.A. § 3011(a)(1)(B), 
veterans with remaining Chapter 34 eligibility may, under 
certain conditions, qualify for continued educational 
assistance under Chapter 30.  Assuming, the veteran was 
eligible for Chapter 34 entitlement, certain other criteria 
must be met.  

To convert Chapter 34 benefits to Chapter 30 benefits, a 
veteran must have served on active duty at any time during 
the period between October 19, 1984, and July 1, 1985, and 
have continued on active duty without a break in service for 
three years after June 30, 1985, or have been discharged 
after June 30, 1985, for a service-connected disability, a 
preexisting medical condition not characterized as a 
disability, hardship, convenience of the Government after 
serving 30 months of a three-year enlistment, involuntarily 
for convenience of the Government as a result of a reduction 
in force, or for a physical or mental condition not 
characterized as a disability and not the result of his own 
willful misconduct.  38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. § 
21.7044(a).  In this case, the veteran served on active duty 
during the period between October 19, 1984, and July 1, 1985, 
and continued on active duty without a break in service for 
three years after June 30, 1985.

Thus, assuming initial Chapter 34 eligibility, the veteran 
was then eligible for Chapter 30 benefits when his Chapter 34 
benefits expired pursuant to 38 U.S.C.A. § 3011(a)(1)(B(i)); 
38 C.F.R. § 21.7044(a).

The veteran was separated from active duty on June 16, 1992.  
The applicable statutes provide a ten-year period of 
eligibility during which an individual may use his or her 
entitlement to educational assistance benefits; that period 
begins on the date of the veteran's last discharge from 
active duty.  38 U.S.C.A. § 3031(a); see also 38 U.S.C.A. § 
3033; 38 C.F.R. § 21.7142.  For individuals whose eligibility 
is based on 38 U.S.C.A. § 3011(a)(1)(B)(i), however, the ten-
year period of eligibility is reduced by the amount of time 
equal to the time that the veteran was not serving on active 
duty during the period beginning January 1, 1977, and ending 
June 30, 1985.  38 U.S.C.A. § 3031(e); 38 C.F.R. § 
21.7050(b).

The RO initially established September 19, 2004 as the 
veteran's delimiting date, but thereafter adjusted that date 
to December 21, 1999.  During the period beginning January 1, 
1977, and ending June 30, 1985, the RO computed that the 
veteran did not serve on active duty for 909 days.  The 
initial delimiting date was calculated based on active 
service through March 1997; however, the veteran was not on 
active duty through March 1997.  His last period of service 
was National Guard service.  The veteran's DD 214 for his 
service in the Air National Guard from March 1996 to March 
1997 indicates in the narrative reason for separation section 
that the veteran's separation was for completion of required 
active duty for training, and not active duty.  

The veteran has presented his arguments in written 
correspondence.  In sum, he requested that his delimiting 
date be extended so that he can continue his educational 
pursuits.  He also wants to be paid for educational 
enrollment already completed.  He cites to his last period of 
National Guard service as entitling him to additional 
benefits.  The Board points out, as set forth herein, that 
his entitlement was established based on active duty service.  
Therefore, his last separation from active duty was in 1992, 
even though he later served in the National Guard.  

Based on the evidence of record, the Board finds that the RO 
properly adjusted the veteran's delimiting date for Chapter 
30 educational assistance benefits.  Pursuant to 38 U.S.C.A. 
§ 3031(a) (e); 38 C.F.R. § 21.7050(b), VA must reduce the 10 
year period of eligibility of any veteran whose eligibility 
for Chapter 30 benefits is established under 38 U.S.C.A. § 
3011(a)(1)(B)(i) by an amount of time equal to the amount of 
time he or she was not on active duty during the period 
extending from January 1, 1977, to June 30, 1985.  In this 
case, the veteran was not on active duty for 909 days during 
the applicable time period.  

Ten years after his last discharge from active duty would 
have been June 16, 2002.  That date less 909 days equals the 
date of December 21, 1999.  Therefore, the veteran's proper 
delimiting date is December 21, 1999.

VA law and regulations provide that an extended period of 
eligibility may be granted when it is determined that the 
veteran was prevented from initiating or completing the 
chosen program of education within the otherwise applicable 
eligibility period because of a physical or mental disability 
that did not result from the veteran's willful misconduct.  
It must be clearly established by medical evidence that such 
a program of education was medically infeasible.  38 C.F.R. 
§ 21.7051(a) (2).  That is not the case here.  The evidence 
does not support nor does the veteran contend that he was 
prevented from initiating or completing the chosen program of 
education within the otherwise applicable eligibility period 
because of a physical or mental disability that did not 
result from the veteran's willful misconduct.

The Board acknowledges that the veteran was initially 
misinformed regarding his delimiting date.  However, the 
legal criteria governing the payment of education benefits 
are clear and specific, and the Board is, regrettably, bound 
by them.  Notwithstanding VA's obligation to correctly inform 
the veteran about basic eligibility or ineligibility for 
Chapter 30 educational assistance benefits, the remedy for 
breach of such obligation could not involve payment of 
benefits where statutory requirements for such benefits are 
not met.  See Harvey v. Brown, 6 Vet. App. 416, 424 (1994).  
Likewise, although the veteran contends that there should be 
no time limit on VA education benefits, the Board is bound by 
the parameters of VA law and regulations.  The law and 
regulations provide for such time limit restrictions.  

As the disposition of this claim is based on the law, and not 
on the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis.


ORDER

An extension of the veteran's basic 10-year period of 
eligibility for receiving educational assistance benefits 
under the Montgomery GI Bill, beyond the adjusted delimiting 
date of December 21, 1999, is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


